COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Manuel Alcoser, Jr. v. The State of Texas

Appellate case number:   01-14-00548-CR

Trial court case number: 2011CR5943

Trial court:             437th Judicial District Court of Bexar County

       Manuel Alcoser’s Pro Se Motion for Access to Appellate Record is GRANTED. The
clerk of this Court is directed to forward a complete copy of the record to Alcoser. Alcoser’s
response, if any, to the Anders brief filed by his appointed counsel is due January 5, 2015.
       It is so ORDERED.

Judge’s signature: ___/s/ Harvey Brown
                   X Acting individually

Date: December 4, 2014